In re: Mrs. Artie Veuleman and her husband, Ivy Veuleman, applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Sabine. 223 So.2d 258.
Writs refused. On the facts found by the Court of Appeal there appears no error of law in the judgment reached by that Court.
FOURNET, C. J., and SANDERS
and
BARHAM, JJ.,
are of the opinion that the writ should be granted. The medical facts as found and recited by the majority on rehearing establish as a matter of law that plaintiff with the attendant conditions of “ * * * elevated blood pressure, her tendency toward obesity, and her occupation * * * ” is unable to return to work without an increased hazard to her health and the necessity to work in pain. The majority on rehearing further erred as a matter of law in its failure to accord the proper weight to the testimony of the attending physician, especially where the physicians who examined her upon only one occasion were not specialists in vascular diseases and where one of these, according to the majority’s summary of his testimony, corroborated the attending physician with his opinion that “ * * * a superficial thrombophlebitis would predispose her to a recurrence * * * contingent upon the presence or absence of other conditions”, which are shown to exist in this case.